          Case 4:19-cv-05841-HSG Document 53 Filed 09/30/20 Page 1 of 10




 1   SHOOK HARDY & BACON, LLP
     Edward Gaus (SBN 289561)
 2   One Montgomery, Suite 2600
     San Francisco, California 94104
 3   Telephone: 415.544.1900
     Facsimile: 415.391.0281
 4   egaus@shb.com

 5   Bryan Pratt (Admitted Pro Hac Vice)
     2555 Grand Blvd.
 6   Kansas City, Missouri 64108
     Telephone:    816.474.6550
 7   Facsimile:    816.421.5547
     bpratt@shb.com
 8
     Attorneys for Defendant Covidien LP, also
 9   Incorrectly denominated as Medtronic, Inc.

10
11                                  UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13   LORRAINE BONNER,                                    Case No. 4:19-cv-05841-HSG

14                  Plaintiff,
                                                         STIPULATED PROTECTIVE ORDER
15          vs.

16   COVIDIEN, LP.,

17                  Defendant.

18          The parties have hereby stipulated and agreed, and therefore IT IS ORDERED, that all

19   discovery, including documents produced in this action, shall be subject to the following restrictions,

20   and that the following terms and conditions shall govern the treatment of Confidential Information.

21          1.      Confidential Information. “Confidential Information” refers to information,

22   documents, or other material that the designating party reasonably and in good faith believes

23   constitutes or reflects trade secrets or information whose confidentiality is otherwise protectable

24   under applicable law. This includes but is not limited to confidential research, development, or

25   commercial information, personal medical information, private personal information, protected

26   health information, tax returns, and other information reasonably sought to be kept confidential.

27          2.      Designation of Confidential Information. Any party may reasonably designate any

28   document containing Confidential Information, or portion thereof, which it may produce as
                                                                              CASE NO. 4:19-CV-05841-HSG
                                                                         STIPULATED PROTECTIVE ORDER
     4851-5447-3648 V2
          Case 4:19-cv-05841-HSG Document 53 Filed 09/30/20 Page 2 of 10




 1   “Confidential” by labeling the document to be so designated substantially as follows:
 2   “CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER.” The designation CONFIDENTIAL:
 3   SUBJECT TO PROTECTIVE ORDER does not mean that the document has any status or protection
 4   by statute or otherwise except to the extent and for the purposes of this Order.
 5          3.        Use of Confidential Information. Anyone who is provided with access to
 6   Confidential Information under this Order shall use such information solely in connection with this
 7   action, shall keep such information strictly confidential, and shall in no way disclose such
 8   information, or any portion, summary, abstract or other derivation thereof, to any firm, person, or
 9   entity, except as provided in paragraph 4.
10          4.        Disclosure of Confidential Information. Access to Confidential Information shall
11   be limited to:
12          (a)       Attorneys. Attorneys of record and other personnel in their law firm(s) (including
13   other attorneys, paralegals, and other staff personnel) who require access for the purpose of
14   representing any party in this action.
15          (b)       Named parties. The named parties in this action.
16          (c)       Experts and consultants. Outside experts or consultants retained in connection with
17   this action, provided that they first shall be shown and shall read a copy of this Stipulated Protective
18   Order, and shall execute a Confidentiality Agreement in the form attached hereto as Exhibit A.
19   Counsel for the party obtaining a person’s signature shall retain the original signed Confidentiality
20   Agreement and shall provide a copy to the designating party upon request. For the purposes of this
21   Order, outside experts and consultants do not include any person regularly employed by any party or
22   an employee of a competitor of any party.
23          (d)       Witnesses. Witnesses who testify at depositions, hearings, or trial, if any such further
24   proceedings occur in this case.
25          (e)       Court reporters and videographers. Court reporters and videographers appearing at
26   depositions, hearings, or trial, if any such further proceedings occur in this case.
27          (f)       Court. The Court and its personnel.
28
                                                         2                     CASE NO. 4:19-CV-05841-HSG
                                                                            STIPULATED PROTECTIVE ORDER
     4851-5447-3648 V2
          Case 4:19-cv-05841-HSG Document 53 Filed 09/30/20 Page 3 of 10




 1          (g)     Other persons. Without the necessity of a Court order, any other person who the
 2   parties jointly agree may have access to the Confidential Information.
 3          5.      Non-Waiver of Confidentiality or Objection to Production. Review of
 4   Confidential Information by any person in paragraph 4 shall not waive the confidentiality of that
 5   information and shall not waive any objection to production of that information.
 6          6.      Inadvertent     Disclosure    of   Confidential     Information.     The   inadvertent,
 7   unintentional, or in camera disclosure of Confidential Information shall not be deemed a waiver, in
 8   whole or in part, of any party’s claim of confidentiality. Within fifteen (15) days of discovering such
 9   inadvertent or unintentional disclosure, any party to this Order may advise the other parties that the
10   Confidential Information is to be designated as Confidential under the terms of this Order.
11          7.      Inadvertent Disclosure of Privileged Information. In the interest of expediting
12   discovery in these proceedings and avoiding unnecessary costs, (a) inadvertent or unintentional
13   disclosure in this litigation of privileged information and/or work product shall not be deemed a
14   waiver, in whole or in part, of any otherwise valid claim of privilege, immunity, or other protection;
15   and (b) failure to assert a privilege and/or work product in this litigation as to one document or
16   communication shall not be deemed to constitute a waiver, in whole or in part, of the privilege,
17   immunity, or other protection as to any other document or communication allegedly so protected,
18   even involving the same subject matter. In the case of inadvertently produced privileged and/or work
19   product documents, upon the recipient becoming aware that he or she has received such documents
20   that were inadvertently produced, or upon a request made by the producing party, the documents
21   together with all copies made of them and any notes made from them shall be returned forthwith to
22   the party claiming privilege and/or work product immunity. Any party may, within five (5) court
23   days after notification of inadvertent disclosure under this paragraph, object to the claim of
24   inadvertence by notifying the designating or producing party in writing of that objection and
25   specifying the designated or produced material to which the objection is made. The parties shall
26   confer within fifteen (15) days of service of any written objection. If the objection is not resolved,
27   the designating party shall, within fifteen (15) days of the conference, file and serve a motion to
28
                                                       3                    CASE NO. 4:19-CV-05841-HSG
                                                                         STIPULATED PROTECTIVE ORDER
     4851-5447-3648 V2
          Case 4:19-cv-05841-HSG Document 53 Filed 09/30/20 Page 4 of 10




 1   resolve the dispute. If a motion is filed, information subject to dispute shall be treated consistently
 2   with the designating or producing party’s most recent designation until otherwise ordered by the
 3   Court.
 4            8.    Privileged Communications Made Subsequent to Filing of this Lawsuit. Neither
 5   party shall be required to provide a privilege log for any document containing communications
 6   subject to the attorney-client privilege that occur subsequent to the filing of this lawsuit.
 7            9.    Depositions. Any deposition which a party determines will or might reasonably
 8   include disclosure of Confidential Information shall be attended only by those persons entitled to
 9   receive such Confidential Information pursuant to this Order, but this shall not be construed to allow
10   any such person to attend a deposition he or she otherwise would not be allowed to attend. During a
11   deposition, any party may ask the reporter to designate certain portions of the testimony as
12   confidential, in which case the confidential portions shall be separately transcribed and labeled as
13   confidential. In addition, within thirty (30) days after a copy of the transcript taken at the deposition
14   is delivered to the parties, counsel may designate the entirety or any specified portion of the
15   transcript or exhibits thereto as Confidential by letter to the opposing party. Until such thirty-day
16   period expires, the entirety of such transcripts and all exhibits thereto shall be treated as Confidential
17   and subject to this Order. After such thirty-day period expires, such transcripts, exhibits or portions
18   thereof designated as Confidential shall be treated as such under this Order. If no such designation is
19   made within thirty days, such transcripts or exhibits shall not be subject to this Order, except as later
20   agreed by the parties.
21            10.   Filing With Court. In filing materials with the Court in pretrial proceedings, counsel
22   shall file under seal only those specific documents and deposition testimony designated as
23   Confidential, and only those specific portions of briefs, applications, and other filings that either
24   contain verbatim Confidential Information or set forth the substance of such Confidential
25   Information. The Court retains the power, either upon motion of any interested party or on its own
26   motion, to determine whether materials filed under seal shall remain sealed. Any such Confidential
27   Information shall be filed under seal, in a sealed envelope (or other sealed container) marked with
28
                                                         4                     CASE NO. 4:19-CV-05841-HSG
                                                                            STIPULATED PROTECTIVE ORDER
     4851-5447-3648 V2
          Case 4:19-cv-05841-HSG Document 53 Filed 09/30/20 Page 5 of 10




 1   the title of this action, the title of each such transcript or document being filed, and a statement
 2   substantially in the following form:
 3                                            CONFIDENTIAL
 4                  Pursuant to the Stipulated Protective Order dated _______, 202_, this
                    envelope containing the above-entitled transcripts or documents filed
 5                  by [the name of the party], is not to be opened nor the contents thereof
                    displayed or revealed, except in accordance with an Order of the
 6                  Court.
 7
            11.     Objection to Designation. If any party to the litigation disputes the designation of
 8
     any document or information as Confidential Information, before seeking the assistance of the Court,
 9
     the parties must first confer in good faith in an attempt to resolve the question of whether or on what
10
     terms the document or information is entitled to Confidential treatment. The party objecting to the
11
     Confidential designation shall notify the designating party in writing, and the designating party shall
12
     respond within fifteen (15) days. If the parties are unable to agree as to whether the document or
13
     information is properly designated as Confidential Information, the party objecting to the
14
     designation may file an appropriate motion with the Court. The burden of proving the propriety of
15
     the designation rests on the party who has made the designation. Until a resolution of the dispute is
16
     achieved either through consent or Court order, the parties shall treat the designated document or
17
     information as Confidential Information.
18
            12.     Return of Confidential Information. Upon the termination of this action, whether
19
     by Court order, judgment, settlement, or otherwise, including the termination of any appeals, each
20
     party will return to the other all documents (including copies and reproductions) designated as
21
     Confidential. The return of Confidential materials shall be completed within thirty (30) days after
22
     termination of this action. Any attorney of record in this action who provides access to Confidential
23
     Information to any expert, consultant, witness, or other person (as defined in paragraph 4) is
24
     responsible for the retrieval from any such expert, consultant, witness, or other person of all
25
     documents designated as Confidential; and the work product prepared by any such expert,
26
     consultant, witness, or other person derived from that Confidential Information shall be destroyed
27
28
                                                       5                     CASE NO. 4:19-CV-05841-HSG
                                                                          STIPULATED PROTECTIVE ORDER
     4851-5447-3648 V2
          Case 4:19-cv-05841-HSG Document 53 Filed 09/30/20 Page 6 of 10




 1   and/or returned to that attorney of record. This Order, and the obligation to keep Confidential
 2   Information confidential, shall survive the final termination of this action.
 3             13.   Request to Produce Confidential Information by Subpoena or Otherwise. If any
 4   party who has received Confidential Information is asked to produce such information, by subpoena
 5   or otherwise, for purposes of use in a separate legal action, the party receiving such a request shall
 6   promptly inform the producing party that such request has been received and shall object to such
 7   request on the basis of this Order.
 8             14.   Waiver of Privilege and Admissibility. Nothing in this Order shall be deemed a
 9   waiver of any type of privilege applicable to any type of information in this or any other action or
10   proceeding. Nothing in this Order shall be construed to affect the evidentiary admissibility of any
11   Confidential Information, and absent order of the Court, there will be no restrictions because of this
12   Order on the use of any document that may be introduced by any party during the trial.
13             15.   Use at Trial. Nothing in this Order shall govern the use of Confidential Information
14   at any trial of this action. Questions regarding the protection for Confidential Information during
15   trial shall be presented to the Court prior to or during trial as each party deems appropriate.
16             16.   Non-Party’s Confidential Information. Any non-party producing discovery
17   material or giving deposition testimony in this action may avail herself, himself, or itself of the
18   confidential treatment provided for in this Order for her, his, or its discovery material or testimony
19   by following the procedures provided herein.
20             17.   No Confidential Information shall be Impounded with the Court. No Confidential
21   Information or material that a party seeks to have designated or treated as Confidential Information
22   shall be impounded or stored with the Court.
23             18.   Modification. This Order shall not prevent any party from applying to the Court for
24   modification of the Order or for further relief.
25             19.   Subject to Further Orders of the Court. This Order is subject to the Court’s further
26   orders.
27
28
                                                         6                    CASE NO. 4:19-CV-05841-HSG
                                                                           STIPULATED PROTECTIVE ORDER
     4851-5447-3648 V2
          Case 4:19-cv-05841-HSG Document 53 Filed 09/30/20 Page 7 of 10




 1          20.     Failure to Comply. Failure to comply with this Order shall be a basis for monetary
 2   sanctions or other appropriate relief.
 3          21.     Subtitles. The subtitles in this Order have been provided for convenience only and
 4   are not to be considered in construing or interpreting the meaning of this Order.
 5
 6   IT IS SO ORDERED:

 7   Dated: 9/30/2020                             ______________________________________
                                                  Honorable Haywood S. Gilliam, Jr.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        7                    CASE NO. 4:19-CV-05841-HSG
                                                                          STIPULATED PROTECTIVE ORDER
     4851-5447-3648 V2
          Case 4:19-cv-05841-HSG Document 53 Filed 09/30/20 Page 8 of 10



                                                   EXHIBIT A
 1
 2                                    UNITED STATES DISTRICT COURT
 3                                NORTHERN DISTRICT OF CALIFORNIA
 4   LORRAINE BONNER,
                                                             Case No. 4:19-cv-05841-HSG
 5                  Plaintiff,
 6          vs.                                              CONFIDENTIALITY AGREEMENT
 7   COVIDIEN, LP.,
 8                  Defendant.
 9
10          1.      I have been provided with and have read the Protective Order entered by the Court
11   governing the restricted use of Confidential Information in this legal action. I agree to be bound by the
12   terms of the Protective Order.
13          2.      I admit that I am not and have not been an employee or consultant of a competitor
14   of the Defendant, and I agree that I will not become an employee or consultant of a competitor of the
15   Defendant during the pendency of this action, including any possible appeal period, unless I first
16   terminate my engagement as a consultant or designated expert in this action.
17          3.      I agree that I will not utilize any materials marked with the legends CONFIDENTIAL or
18   CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER for any purpose other than this litigation. I
19   further agree that I will not reveal the Confidential Information to, nor discuss the information or
20   materials with, anyone except in accordance with the terms of the Protective Order.
21          4.      I agree that, at the termination of this litigation, I will return to the attorney providing
22   confidential materials to me all materials marked with the legends CONFIDENTIAL or
23   CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER.
24          5.      I submit to the jurisdiction of the Court as necessary to enforce the provisions of the
25   Protective Order. I am aware that if I violate any of the provisions of the Protective Order, I am subject
26   to punishment including a possible contempt citation by the Court.
27
28
                                                         8                     CASE NO. 4:19-CV-05841-HSG
                                                                            STIPULATED PROTECTIVE ORDER
     4851-5447-3648 V2
          Case 4:19-cv-05841-HSG Document 53 Filed 09/30/20 Page 9 of 10




 1   Dated: _____________________________
 2
 3   Name: _____________________________
 4
 5   Signature: __________________________
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             9               CASE NO. 4:19-CV-05841-HSG
                                                          STIPULATED PROTECTIVE ORDER
     4851-5447-3648 V2
         Case 4:19-cv-05841-HSG Document 53 Filed 09/30/20 Page 10 of 10



     Dated: February 20, 2020           Respectfully Submitted
 1
 2                                      LAW OFFICES OF BONNER & BONNER
 3                                      By: /s/ A. Cabral Bonner
                                             A. Cabral Bonner
 4                                           Attorney for Plaintiff
 5
                                        SHOOK, HARDY & BACON L.L.P.
 6
                                        By: /s/ Bryan Pratt
 7                                           Bryan Pratt
                                             Attorney for Defendant Covidien LP
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            10                    CASE NO. 4:19-CV-05841-HSG
                                                               STIPULATED PROTECTIVE ORDER
     4851-5447-3648 V2
